PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/843,002
Filing Date: 2 Sep 2015
VALIMAKI et al.



__________________
Jamieson W. Fish
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/4/2020. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 15, and 22, 24 & 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (USPPN 20150052222 A1; hereinafter Farrell) in view of Camp Jr. (USPPN 20070093239 A1; hereinafter Camp Jr.), Bakar et al. (USPPN 20140362293 A1; hereinafter Bakar) and Atake et al. (USPPN 20150358666; hereinafter Atake) and in view of Mandalia et al. (U.S. Pub 2015/0089372) hereinafter Man.

As to claim 1:
Farrell teaches:
	A method (see e.g. Abstract, Fig. 6) for enabling synchronized playback of a media file at a plurality of destination devices (see e.g. [0081]), the method comprising:
	receiving a user selection of a media item to play (see Fig. 6 #610, [0081], [0075] “select the fling media to fling”);
	receiving a user selection of a first device for playback of the media item, (see Fig. 6 #608 and [0071] “the user may select the output device(s)”) … ; wherein the first device is in communication with a local area network; (¶19, ¶20 wherien the media fling platform may provide users with an effortless experience to enjoy their own content through accessing content stored in various places on their home network wherein Content may be accessed and rendering devices may be recognized across LAN networks)
	receiving a user selection of a second device for playback of the media item (see Fig. 6 #608 and [0071] “the user may select the output device(s)”), wherein the second device is in communication with the local area network and does not support a load media command (see ¶19, ¶20, [0054]-[0055].  DLNA and AirPlay devices are interpreted as devices which do not support a load media command in view of Applicant’s disclosure at their [0055] wherein the media fling platform may provide users with an effortless experience to enjoy their own content through accessing content stored in various places on their home network wherein Content may be accessed and rendering devices may be recognized across LAN networks);
	…
	… transmitting a play command … to the first device and transmitting a play command … to the second device (see Fig. 6 #616-618 and [0083]-[0084]);
	confirming playback of the media item at the first device has begun (see e.g. [0077] “updated with the current or real-time playback status of the media (e.g., runtime, paused, playing)”);
	confirming playback of the media item at the second device has begun (see e.g. [0077], [0079], [0081], [0083].  When multiple output devices are to play, it would be obvious to those of skill to confirm playback status on each wherein the rendering device 320 may receive a single fling stream to output at multiple output devices simultaneously or in synchronization with each other);

Farrell omits to explicitly teach the aspects of:
	receiving a user selection of a first device for playback of the media item, wherein the first device supports a load media command;
	transmitting a load media command for the media item to the first device;
	upon receiving a load acknowledgement command from the first device, transmitting [the play commands]

However in the same field of endeavor of synchronized playback of media, Camp Jr. teaches the aspects of:
	… wherein [a] first [playback] device is in communication with local area network and supports a load media command (see Fig. 1, e.g. ¶7, ¶51,  [0059], disclosing push distribution of media to receiving terminal, the transmission of the media corresponds to the claimed load command because it causes the function wherien Wireless communication between electronic devices may be accomplished using wireless local area networks (LANs));
	…
transmitting a load media command for the media item to the first device (see Fig. 3 #310 and [0069]);
	upon receiving a load acknowledgement command from the first device (see Fig. 3 #320-330 and [0069]-[0070]), transmitting a play command … to the first device (see Fig. 3 #340 and [0070])

Accordingly, it would have been obvious to one of ordinary skill prior to the effective filing date of the instant application to modify the invention of Farrell with the teachings of Camp Jr.  One would be motivated to make such a combination to ensure playback devices featuring a load-first-then-play methodology are ready to commence playback, as taught by Camp Jr. (at [0069]), and to achieve the goals of Farrell to enable playback across devices utilizing diverse protocols, including both streaming and file-based transmission, as taught by Farrell (at e.g. [0054]-[0055]; [0081]).

The above mapping to Camp Jr. for the aspects of device supports a load media command, transmitting a load command relies upon the broadest reasonable interpretation of the term load command as including any computer transmission causing the claimed function of loading of data.  But even if Camp Jr. did not teach or suggest load command within the meaning claimed, nonetheless in the same field of endeavor of streaming media protocols, Bakar also and more explicitly teaches the aspects of:
	receiving a user selection of a first device for playback of the media item (see e.g. Fig. 2 #214), wherein the first device supports a load media command (see [0072]-[0075]);
	transmitting a load media command for the media item to the first device (see e.g. [0072]-[0075]; [0096]);
	…receiving a load acknowledgement command from the first device (see e.g. [0084]-[0087], disclosing status message sent in response to, e.g., LOAD message)
	…
	causing playback of the media item … at the first device, according to a user specified volume (see [0082]-[0083], [0108])

Accordingly, it would have been obvious to one of ordinary skill prior to the effective filing date of the instant application to modify (if necessary) the invention of Farrell modified by Camp Jr. further with the teachings of Bakar.  The combination is obvious because it is no more than the application of the known techniques of load command/acknowledgement and user-specified volume disclosed in the comparable invention of Bakar to the base invention of Farrell modified by Camp Jr., in the same way, with the results predictable to those of skill of causing the device to load the desired content, play at the user’s desired volume.

Farrell in view of Camp Jr. and Bakar omits to explicitly teach the aspect of transmitting a play command with inaudible volume playback as claimed.  However in the same field of endeavor of synchronous playback of media, Atake teaches the aspects of:
	transmitting a play command with inaudible volume playback to the first device (see Fig. 12 #S304-S305 and [0146]-[0147]) … ;
	confirming playback of the media item at the first device has begun; (see Fig. 12 #S307 and [0153])
	…
	upon confirming playback of the media item has begun at the first device (see Fig. 12 #S307 and [0153]) … :
	causing playback of the media item at the start position of the media item at the first device, according to a user specified volume, (see Fig. 12 #S309, S310, S329 and [0153]-[0154]) …

Although Atake only explicitly discloses the steps of transmitting a play command with inaudible volume, confirming playback, and causing playback with regard to a single device, applying such techniques to more than one device (hence, both the first and second devices claimed) is obvious as the mere duplication of steps, as required in the base system of Farrell, which has a rendering device managing synchronization of plural selected output devices (as at Fig. 6 and e.g. [0083], ¶154).  Note that ‘mute release’ as Atake discloses is understood to result in a user-specified volume, at least in view of the disclosure of Bakar as relied upon above (wherein the DMC device 22 gives a mute release instruction to the DMR device 23. In step S329, the DMR device 23 that has received the instructions in step S327 and step S328 starts the playback from the playback position B; as taught by Atake).  Thus it is Farrell in view of Camp Jr., Bakar, and Atake in combination that teaches/suggests in the full detail claimed:
	transmitting a play command with inaudible volume playback to the first device and transmitting a play command with inaudible volume playback to the second device;
	confirming playback of the media item at the first device has begun;
	confirming playback of the media item at the second device has begun; and 
	upon confirming playback of the media item has begun at the first device and upon confirming playback of the media item has begun at the second device:
	causing playback of the media item at the start position of the media item at the first device, according to a user specified volume
	causing playback of the media item at the start position of the media item at the second device, according to a user specified volume.

Accordingly, it would have been obvious to one of ordinary skill prior to the effective filing date of the instant application to modify the invention of Farrell modified by Camp Jr. and Bakar further with the teachings of Atake.  One would be motivated to make such a combination to solve the problem of synchronizing multiple playback devices while allowing required device start-up time for the playback, as taught by Atake (at e.g. [0004]).
	However, Farrell as modified does not explicitly teach wherien confirming playback of the media item has begun at the first device includes receiving a playing status from the first device; wherein confirming playback of the media time has begun at the second device includes receiving a playing status from the second device;
	Man teaches Fig. 1, ¶22 wherein an icon for each media player playing the content may be displayed on each media player in conjunction with a progress bar associated with the content. Information relating to the point within the content and the status of each media player, e.g., currently playing, pausing, fast forwarding, etc., is shared with the other media players that are in communication. This shared information may be used by all the media players to provide a graphical representation of each media player, for example by placing an icon for each respective media player on a common progress bar associated with the content wherein The media players may then be synchronized. Any known method of synchronizing media players may be used, in order to synchronize at least two media players. In a non-limiting example embodiment, to 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of showing and interacting with friend status on timeline of Man with the teaching of multiple flinging devices in a media flinging system of Farrell because Man teaches a timeline displayed on a media player playing content of one user may provide an indication of the status of that user in addition to the status of media players playing the same content for other users wherien a user interface may enable a user of one media player playing content to synchronize with the media player playing the same content of another user. (¶16)

As to claim 2:
Farrell in view of Camp Jr., Bakar, and Atake teaches all the limitations of claim 1 as set out in the above rejection of claim 1.  Farrell in view of Camp Jr., Bakar, and Atake further teaches:
	wherein receiving a user selection of a media item to play includes receiving a user selection at a device other than a first device for playback and the second device for playback. (see e.g. Farrell [0070]-[0071], where the mobile device receiving user input is different from the output device(s).)

claim 8, it is a device claim corresponding to method claim 1 and is accordingly rejected over similar rationale, noting that Farrell likewise teaches the claimed device comprising one or more processors configured to perform the inventive method (at e.g. Fig. 2).

As to claim 15, it is a storage medium claim corresponding to method claim 1 and is accordingly rejected over similar rationale, noting that Farrell likewise teaches the claimed non-transitory computer-readable storage medium comprising instructions stored thereon for causing the device/processor to perform the inventive method (at e.g. [0031])

As to claim 22:
Farrell in view of Camp Jr., Bakar, Atake and Man teaches all the limitations of claim 1 as set out in the rejection of claim 1, above.  Farrell in view of Camp Jr., Bakar, and Atake, combined for the reasons above, further teach or suggest to those of skill:
	wherein causing playback of the media item at the start position of the media item at the first device according to a user specified volume and causing playback of the media item at the start position of the media item at the second device according to a user specified volume includes:
	transmitting a pause command for the media item to the first device; (see e.g. Farrell [0077])
	transmitting a pause command for the media item to the second device; (see Farrell [007], [0084] – obvious to send user pause command to all synchronized devices)
	and upon receiving an acknowledgement that media playback is paused on the first device and upon receiving an acknowledgement that media playback is paused on the second device (see Bakar [0084]-[0088]):
	transmitting a seek to zero command for the media item to the first device and transmitting a seek to zero command for the media item to the second device (see Farrell at [0077] rewind. Although seek to “zero” specifically is not explicitly disclosed, it is obvious that the “zero” or beginning of the media is a possible user navigation destination.), and
	transmitting a play command for the media item at the user specified volume to the first device and transmitting a play command for the media item at the user specified volume to the second device. (see Atake see Fig. 12 #S309, S310, S329 and [0153]-[0154] as per claim 1 rejection, above)

As to claims 24 and 26, they are respectively device and storage medium claims corresponding to claim 22 and are accordingly rejected over similar rationale, 

As per Claim 27, the rejection of claim 1 is hereby incorporated by reference; Farrell as modified further teaches further comprising implementing a playback listener and listening for one of the following statuses: playing, stopped, paused, and error. (Fig. 4, Fig. 6, ¶56 wherein Control portion 606 is further operable to generate a timing indicator signal related to the video stream data for media server 402. In one embodiment, timing indicator signal is based on the status of the user's media player, non-limiting examples of a status of a user's media player include pause, play, fast-forward, rewind, typing a post, exploring related media, searching as taught by Man)

Claim 28 is similar in scope to Claim 27; therefore, Claim 28 is rejected under the same rationale as Claim 27.

Claim 29 is similar in scope to Claim 27; therefore, Claim 29 is rejected under the same rationale as Claim 27.

(2) Response to Argument
Appellant argues with respect to claim 1 on page 11-12 of the Appeal Brief, lines 37 & 1-7, that “As provided above, Farrell describes a converting step (614), a sending step (616), and a maintaining step (618). With respect to these steps Farrell fails to disclose “transmitting a play command with inaudible volume playback” to a device. Thus, Farrell appears to support a single content item being played back synchronously on a plurality of output devices without “transmitting a play command with inaudible volume playback” to multiple devices and thus, without “caus[ing] playback of the media item at a start position of the media item at the first device...and...at the second device, according to a user specified volume,” “upon confirming [inaudible] playback of the media item has begun at the first device and.. .at the second device.” ”
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner previously pointed to Farrell for the teaching of see e.g. [0077], [0079], [0081], [0083], [0084].  When multiple output devices are to play, it would be obvious to those of skill to confirm playback status on each wherein the rendering device 320 may receive a single fling stream to output at multiple output devices simultaneously or in synchronization with each other.
Examiner previously pointed to Atake for the teaching of ¶146, ¶147 & 154 for the teaching of the DMC device 22 gives a mute instruction to the DMR device 23. The mute instruction is an instruction to mute either or both of a video and a sound. Since a function of muting a sound is usually included in a terminal such as a television receiver, a sound can be muted by an instruction given from the DMC device 22 side to the DMR device 23 side wherein the DMC device 22 gives a mute release instruction to the DMR device 23. In step S329, the DMR device 23 that has received the instructions in step S327 and step S328 starts the playback from the playback position B. Using the broadest reasonable interpretation, sending a mute sound and unmuting from the receiving device teaches transmitting from one device to another an inaudible volume.  
Examiner previously pointed to Mandalia Fig. 1, ¶22 for the teaching of an icon for each media player playing the content may be displayed on each media player in conjunction with a progress bar associated with the content. Information relating to the point within the content and the status of each media player, e.g., currently playing, pausing, fast forwarding, etc., is shared with the other media players that are in communication. This shared information may be used by all the media players to provide a graphical representation of each media player, for example by placing an icon for each respective media player on a common progress bar associated with the content wherein The media players may then be synchronized. Any known method of synchronizing media players may be used, in order to synchronize at least two media players. In a non-limiting example embodiment, to initiate a synchronized media interaction, users corresponding to icons 112 and 114 and any additional users may request to form a new synchronization group, i.e., a group that is to be synchronized, or to join an existing synchronization group, i.e., a group that is currently synchronized. 
Using the broadest reasonable interpretation and based on the broad claim language, one can argue that the combination of synchronized playing of fling streams of Farrell in combination with a mute instruction for the playing video and muting the sound of Atake teaches the argued limitation of transmitting a play command with inaudible volume wherein Farrell teaches the synchronized playing. Mandalia teaches confirming playback of the media item has begun at the first device includes receiving a playing status from the first device; wherein confirming playback of the media time has begun at the second device includes receiving a playing status, from the second device. Therefore, one can argue that the combination of the prior art above teaches the argued limitations.
Appellant further argues with respect to claim 1 on page 16 of the Appeal Brief, lines 26-30, and page 17 lines 1-2, that “Appellant submits that the Examiner erred in asserting that one of ordinary skill in the art would have been motivated to modify Farrell with Atake, to “solve the problem of synchronizing multiple playback devices,” because as provided above, Farrell provides a solution to the problem of synchronizing multiple playback devices and Atake does not solve the problem. Further, the Examiner has not articulated how modification of Farrell by Atake would result in any improvement to the method for provided synchronized output of media disclosed in Farrell.”
Examiner respectfully disagrees, A motivation to combine Farrell and Atake is taught in MPEP 2143 as “may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical- we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” Examiner previously stated in the rejection of claim 1 that Although Atake only explicitly discloses the steps of transmitting a play command with inaudible volume, confirming playback, and causing playback with regard to a single device, applying such techniques to more than one device (hence, both the first and second devices claimed) is obvious as the mere duplication of steps, as required in the base system of Farrell, which has a rendering device managing synchronization of plural selected output devices (as at Fig. 6 and e.g. [0083], ¶154). Therefore, Atake provided Farrell with the necessary technology to send an inaudible volume from one device to another and duplicating such technology to other devices provides a motivation to combine both prior arts.
Appellant argues with respect to claim 22, 24 and 26, on page 18 of the Appeal Brief lines 1-7, that “Appellant submits that the Examiner erred in this rejection in that the Examiner applied distinct embodiments to the elements of claims without properly addressing the interconnection between the elements. That is, receiving 
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner previously pointed to Bakar [0084]-[0087] for the teaching of disclosing status message sent in response to, e.g., LOAD message. Examiner also previously pointed to Farrell [0077] for the teaching of rewind, it is obvious that the “zero” or beginning of the media is a possible user navigation destination. The user’s ability to rewind entails rewinding to the beginning wherein the seek zero is an option within the wide range of rewinding taught by Farrell. Additionally, Using the broadest reasonable interpretation and based on the broad claim language in addition to the specification not defining seek to zero in a way that would contradiction the current interpretation, one can argue that the combination of the prior art teaches the argued claim language above. 



Respectfully submitted,
/ANGIE BADAWI/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        
Conferees:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.